Citation Nr: 1047986	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  03-32 333A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for depression, to include 
as secondary to service-connected pes planus or the residuals of 
a right shoulder injury.  



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from May 1973 to August 1975, and 
had periods of verified and unverified active duty for training 
and inactive duty for training as part of reserve component 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana, denying the claims currently on appeal.  These claims 
were previously remanded by the Board in February 2005 and 
February 2008 for additional evidentiary development.  

The  issues of entitlement to an increased disability 
rating for bilateral pes planus, a right knee disability, 
a left knee disability, and a low back disability, as well 
as a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU), have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Following the issuance of the last supplemental statement of the 
case (SSOC) in February 2009, the Veteran submitted additional 
correspondence.  An August 2010 statement, received by the Board 
in September 2010, discussed the Veteran review of a VHA opinion 
obtained in June 2010.  The response demonstrates that the 
Veteran was informed of the opinion as required under the 
regulation authorizing the Board to obtain such opinions.  The 
Veteran expressed a belief that all the providers agreed that a 
right shoulder injury was service-connected.  The Veteran's 
additional correspondence does not provide additional evidence, 
but, rather, reiterates contentions already of record at the time 
of the last SSOC.  No additional review by the agency of original 
jurisdiction, or waiver of such review, is required.  Appellate 
review may proceed.  

The claim of entitlement to service connection for depression as 
secondary to service-connected disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right shoulder disorder was not 
manifested during active duty or a period of active duty for 
training, and the Veteran's lay statements that he incurred a 
right shoulder injury during performance of reserve component 
summer camp in 1982 conflict with other evidence of record; the 
lay statements are not credible to establish that the Veteran 
incurred such injury.  

2.  The Veteran's current right shoulder disorder is not 
secondary to or aggravated by service-connected pes planus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a right shoulder disorder have not been met, including as 
secondary to a service-connected foot disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in August 2002, September 2005, March 
2006 and March 2008 addressed all notice elements listed under 
3.159(b)(1) and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The initial adjudication of this claim was conducted prior to 
enactment of the VCAA.  The Veteran was advised of the criteria 
for disability ratings and effective dates in s March 2006 
letter.  The claim was subsequently readjudicated.  No prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
Because the claim is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In July 2008, the VA examination directed by 
the Board was conducted, and an addendum was provided in November 
2008.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records 
and personnel records.  Also, the Veteran received a VA medical 
examination for his shoulder in July 2008, and an expert medical 
opinion in June 2010.  VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records and Social 
Security Administration (SSA) records have also been incorporated 
into the claims file.  The agency of original jurisdiction 
specifically requested records from Fort Polk, identified as the 
location at which the Veteran was treated for an alleged right 
shoulder injury.  A negative reply, indicating that there were no 
records for the Veteran at that facility, was provided to VA in 
May 2008.  

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its most recent remand directives of February 
2008.  The Board notes that the Court has recently noted that 
"only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand).  The record indicates that the 
Appeals Management Center (AMC) scheduled the appellant for a 
medical examination and obtained additional service medical 
records from the 1980s.  The AMC later issued a rating decision 
and a Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand as to the issue addressed in this 
decision.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Right Shoulder Injury

The Veteran contends that he is entitled to service connection 
for the residuals of a right shoulder injury.  Specifically, the 
Veteran has asserted that he fell on his right shoulder during a 
two-week period of active duty for training, described as summer 
camp, in 1982.  However, there is no evidence that the Veteran 
incurred such an injury during a period of active duty, or active 
duty for training, and demonstrates that the Veteran's 
allegations of such incurrence are not credible.  As such, 
service connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered a right shoulder injury during active duty, to 
include any periods of active duty for training.  The examination 
at the time of the Veteran's separation from active service 
discloses that the musculoskeletal system was described as 
normal.  

The Veteran contends that he suffered a fall in 1982 and injured 
his right shoulder.  He has provided a statement, apparently 
signed by several former fellow reserve service members, 
indicating that they observed his right arm in a sling in the 
summer months of 1982.  

However, the Veteran's education records, associated with Volume 
I of the claims files, establish that the Veteran was attending 
an education program, for which he received education benefits, 
in 1982.  The education records disclose that the Veteran was 
enrolled in March 1982, April 1982, and May 1982.  During those 
months, the Veteran attended classes all scheduled days except 
March 23, March 31, April 5, May 5, and May 12.  The Veteran 
submitted a lengthy April 1982 letter regarding his vocational 
plans in which there is no mention of an injury to the right 
shoulder.  During the period of June 3, 1982 to July 31, 1982, 
the Veteran was absent only on July 26, 1982.  These records for 
March 1982 through July 31, 1982, disclose that the Veteran was 
not absent from his vocational training program for a two-week 
period at any time during this months.

The records reflect that the Veteran transferred to the 
vocational training program at Sowela in early June 1982.  The 
object of the program he was taking was to obtain certification 
as a welder.  The SSA records reflect that the Veteran entered a 
program of train for welding in July 1982 and completed that 
program in September 1983.  The SSA reports reflect that the 
Veteran obtained employment as a welder the same month in which 
he completed the vocational rehabilitation program.  There is no 
allegation that the Veteran was absent from the vocational 
program at any time in 1982 or 1983 or that he could not perform 
training as a welder during that period.  The records of the 
Veteran's training appear to directly contradict his statements 
that he sustained a right shoulder injury during active duty for 
training in 1982.  

Moreover, the Veteran does not allege that there was any line-of-
duty determination regarding a right shoulder injury, nor does a 
record of such determination appear in the records obtained.  If 
the Veteran were treated at a military facility during active or 
inactive duty for training, such a determination would likely 
have been conducted.  Such a determination would have also been 
required if the Veteran sought payment or reimbursement for 
private treatment for an injury incurred during training.  The 
Veteran does not allege that such a determination was conducted.  

Moreover, the Veteran's June 1983 National Guard examination 
notes no prior history of an injury to the right shoulder.  The 
examiner who conducted the 1983 examination for reserve 
enlistment purposes concluded that the Veteran's upper 
extremities were normal at the time of examination.  The Veteran 
also indicated in his report of medical history associated with 
this examination that he did not then, nor had he ever, suffered 
from a painful or "trick" shoulder.  The Veteran also indicated 
that he was in good health and taking no medications, and he 
reported that he did not have any other injuries that were not 
noted on this examination.  As such, the Veteran's service 
treatment records do not indicate that the Veteran suffered a 
right shoulder injury at any time during his active military 
service.  

The Veteran's post-service treatment records and treatment 
records following the Veteran separation from reserve service do 
not demonstrate that the Veteran suffered chronic symptomatology 
of a right shoulder injury.  The Veteran was treated for right 
shoulder pain in October 1998.  An April 1999 VA X-ray indicates 
that the Veteran's right shoulder had normal bones and joints 
except for minimal upward migration of the humerus which may 
indicate a rotator cuff injury.  No opinion was offered regarding 
the etiology of this possible rotator cuff injury.  

Social Security Administration records, VA treatment records, and 
vocational assessments from 1998 to the present reflect that the 
Veteran continued to complain of right shoulder pain and to seek 
treatment for a right shoulder disorder.  The Veteran 
consistently stated that he sustained a right shoulder injury 
during reserve service when he fell from an APC (armored 
personnel carrier).  

Among these records reflecting statement by the Veteran that he 
sustained a right shoulder injury in reserve service, a June 2002 
private treatment record notes that the Veteran reported falling 
off an Armored Personnel Carrier (APC) in 1982 and dislocating 
his shoulder.  The physician noted that it was likely that he 
would have separated his shoulder though because there was no 
reduction.  A similar conclusion is noted in an October 1998 
letter from a private physician, R.D.B., MD.  According to Dr. B, 
while the Veteran thinks he dislocated his shoulder in 1981, it 
was really an acromioclavicular separation.  

According to a letter dated March 2005 and prepared by a private 
physician with the initials B.L.C., the Veteran injured his right 
shoulder in June 1983 when he fell off of an APC track.  It was 
noted that the Veteran now suffered from pain in his right 
shoulder and limitation of motion as a result of this injury.  

The fact that there are no clinical records that the Veteran 
sought treatment for a right shoulder disorder until 1998 is 
quite significant, in the board's view.  The record establishes 
that the Veteran sustained a serious left eye injury in June 
1998.  He applied for Social Security disability benefits in 
1998, and was found by SSA to be disabled as of the date of that 
1998 injury.  The Veteran submitted a claim for service 
connection for a right shoulder injury a few months after he 
submitted the claim for SSA disability benefits.  The fact that 
there is no record of medical treatment of a right shoulder 
injury until 1998, when the Veteran became disabled for reasons 
primarily unrelated to a right shoulder disorder, is too 
significant and evidentiary fact to be overlooked without 
explanation.  

The Veteran has not alleged that he sought treatment for a right 
shoulder disorder prior to 1998 after the alleged injury in 1982.  
The Board finds that this lapse of time without treatment 
contradicts the Veteran's assertion that a current right shoulder 
disorder was chronically and continuously symptomatic after a 
1982 injury.  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran worked as a welder, a janitor, a security 
guard, and other physically demanding employment after he 
completed his welding course in 1983, until he became disabled in 
June 1998.  To the extent that the Veteran states that the 
Veteran contends that the 1982 injury bothered him, but did not 
require treatment during that time period when he was employed at 
jobs requiring use of the right shoulder, strains credulity.  

The above testimony does not demonstrate that the Veteran is 
entitled to service connection for the residuals of a right 
shoulder injury.  Even if the above witness reports are taken at 
their word, they only demonstrate that the Veteran fell in 1982 
and that he wore a sling during the summer months of 1982.  It 
does not demonstrate that the Veteran suffered an injury to the 
right shoulder at this time or that he suffers from any chronic 
residuals as of this fall.  While the affidavit does say that the 
Veteran dislocated his shoulder as a result of this fall, VA has 
received no evidence to suggest that any of these witnesses were 
competent to diagnose the Veteran with a medical condition at the 
time of the incident.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  The Board finds, as a matter of fact, that 
the evidence of record as a whole is inconsistent with the 
Veteran's report that he sustained a right shoulder injury during 
a period of reserve service in 1982.  

To the extent that the Veteran contends that his lay statements 
link an alleged 1982 injury to a right shoulder disorder which 
was first medically treated in 1998, there is no evidence that 
the Veteran is competent to provide lay evidence on that matter.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  The Board has also considered the affidavit signed by 
6 individuals who claim that they witnessed the Veteran fall off 
of an APC in 1982 while at summer camp for 2 weeks of active duty 
and that he dislocated his shoulder as a result of this.  The 
Veteran has also submitted an affidavit signed by 9 people 
claiming to have seen the Veteran's arm in a sling during the 
summer months of 1982.  

The Board has given due consideration to the Veteran's lay 
statements as to onset and causation of a current right shoulder 
disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
While a Veteran is competent to testify as to a condition within 
his knowledge and personal observation, such as the fact that he 
used a sling, the onset of a right shoulder joint disorder such 
as the Veteran currently has is not readily susceptible to lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran 
competent to describe dry, itchy, scaling skin); but see Layno v. 
Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical expertise).  

The Board has determined, as a matter of fact, that the Veteran's 
statements as to incurrence of a right shoulder injury in 1982 
are not credible, and that the lay statements linking an alleged 
1982 right shoulder injury to a right shoulder disorder diagnosed 
in 1998 are not competent.  The Board has, therefore, considered 
other avenues for service connection for a right shoulder 
disorder, to include on the basis that a service-connected 
disability causes or aggravates a right shoulder disorder, since 
the Veteran has been granted service connection for pes planus.  

In particular, the Veteran contends that service-connected planus 
may have caused or aggravated a current right shoulder disorder.  
The Veteran was afforded a VA examination in July 2008.  The 
Veteran reported having pain in his right shoulder all of the 
time.  It was noted that the Veteran underwent right shoulder 
surgery in November 2007 with a post-operative diagnosis of 
impingement syndrome with acromioclavicular (AC) arthrosis and 
partial rotator cuff tear, possible old distal 1/8 clavicle 
fracture, severe glenohumeral synovitis, infiltration of biceps 
with synovitis.  The examiner noted that while the Veteran 
reported injuring his shoulder in 1982, there was no evidence of 
this in the record.   

The examiner prepared an addendum to the above examination report 
in November 2008.  The examiner noted that while this opinion was 
speculative, the status of the left shoulder could be considered 
the baseline level of osteoarthritis that would have existed in 
the right shoulder with or without an intervening injury.  The 
worsening of the right shoulder above and beyond this level would 
be due to the acceleration of the degenerative process due to an 
intervening injury.  However, the examiner stressed, it remained 
to be established where this injury took place since a review of 
the claims file did not note a fall or injury taking place during 
summer camp.  

The record also contains a private medical opinion from August 
2006 signed by a physician with the initials V.L.G.  Dr. G noted 
that the Veteran had a long history of degenerative 
osteoarthritis of the knees, shoulders and back.  Dr. G indicated 
that he believed the Veteran's flat foot condition was related to 
the osteoarthritic changes occurring in, among other areas, the 
Veteran's shoulder.  These records suggest that it is possible 
that pes planus could cause or aggravate a right shoulder 
disorder, but do not address the question before the Board 
directly.  Therefore, the board sought VHA opinion in 2010.

In An expert medical opinion dated in June 2010, the reviewer 
concluded, after review of the evidence and allegations 
summarized above, in response to the question whether right 
shoulder pain was caused by or aggravated by the Veteran's 
service-connected pes planus, that was "no connection" between 
right shoulder pain and pes planus.  He noted that a review of 
orthopedic literature and his experience supported his conclusion 
that there was no correlation between shoulder pain and pes 
planus.  

The physician also noted that if the Veteran did incur a fall 
with injury to the right shoulder as he described, it was as 
likely as not that at least a portion of the Veteran's shoulder 
pain was directly related to the injury.  The physician noted 
that the Veteran may not have had problems with his shoulder 
during the 1983 examination, since these injuries initially do 
well with conservative treatment.  However, the physician noted 
that there was no documentation of record about this injury.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for the residuals 
of a right shoulder injury, either on a direct or secondary 
basis.  

The Board recognizes that the June 2010 VA physician discussed 
the statements by other providers that it was reasonable to 
believe that the Veteran did not suffer any symptomatology at the 
time of his 1983 National Guard examination.  The reviewer noted 
his agreement with these opinions, and his discussion reflects 
that such opinion is somewhat favorable to the Veteran's claim.  
However, the reviewer noted that the other providers found no 
evidence in the record of the alleged right shoulder injury, and 
noted that he, too, found no such evidence.  Therefore, while the 
physician noted that it would be reasonable to believe that the 
Veteran was not experiencing symptomatology in 1983, the June 
2010 opinion is unfavorable to the claim for service on any 
basis, including direct incurrence.  

The evidence demonstrates that, in 1983, the Veteran specifically 
denied having ever suffered from a painful shoulder or having any 
other injuries that were not noted on the 1983 examination.  As 
each of the providers noted, there is no evidence of a right 
shoulder injury for some 16 years after the reported injury, 
other than lay evidence.  The Board has determined that each item 
of lay evidence lacks credibility or competency, and thus does 
not assist the Veteran to substantiate his claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for the residuals of a right shoulder injury must be 
denied.


ORDER

Entitlement to service connection for the residuals of a right 
shoulder injury is denied.  


REMAND

In its 2008 Remand, the Board directed the agency of original 
jurisdiction to determine, after adjudication of the claim for 
service connection for a right shoulder disorder, whether the 
Veteran's depression was caused or aggravated by a service-
connected disorder.  The claim for service connection for a right 
shoulder disorder was denied on readjudication, and the Board 
agrees with that denial, as discussed above, the Veteran was 
awarded service connection for disabilities other than a right 
shoulder disorder.  He is entitled to VA examination to determine 
whether depression is etiologically related to any service-
connected disability.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with an 
appropriate examination(s) as necessary to 
determine the etiology of depression, to 
include whether depression is secondary to or 
aggravated by any service-connected 
disability.  The claims file must be provided 
to each examiner.  A list of the Veteran's 
service-connected disabilities should be 
provided to assure that each examiner reviews 
an accurate list of service-connected 
disabilities.  The examiner(s) should, based 
upon review of the relevant evidence 
contained in the claims file, and after 
examining the Veteran, answer the following 
questions:

(i) Is it at least as likely as not (is there 
at least a 50 percent probability) or, is it 
unlikely, that the Veteran has depression 
which was either incurred or manifested in 
service, or within one year after his service 
discharge in 1975?

(ii) Is it at least as likely as not (is 
there at least a 50 percent probability) or, 
is it unlikely that the Veteran has 
depression which is/was (a) caused by, or (b) 
permanently aggravated (increased in 
severity) by a service-connected disability?   

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner should explain the medical 
considerations supporting the opinion.

2.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing 
the VA examination report to assure that the 
report is complete, the claim should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


